DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Please note that the examiner of record for this application has changed.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/10/2021, with respect to 22-41 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of 22-41 has been withdrawn. 

On pages 7-8 of the Applicant’s Response, Applicant argues that the combination does not disclose “using the basic video feed and the associated metadata at the user device to create the shared video.” In particular, Applicant argues that Ren teaches that the concatenated censored media 1050 is merely stream to the client device rather than created at the client device (see Fig. 1B). Instead, the concatenated censored media is created at the content management server 210 (FIG. 9: at 930, "Content management server processes uncensored media to cut portion(s) of media based on the selected media cut profile"; at 940, "Content management server concatenates uncut blocks of the media to produce censored media; at 950, "Content management server streams censored media to requesting user's client device."). As 
The Examiner agrees that the concatenated censored media 1050 is streamed to the client device, however the Examiner disagrees that that Ren fails to teach, “using the basic video feed and the associated metadata at the user device to create the shared video.” Specifically, Ren discloses that “The client device executes a media player to play the streaming first media, and receives a first input from a user of the client device that marks a first censoring start time and a first censoring stop time associated with a first portion of the first media that the user wishes to censor. The client device further receives a second input from the user that includes a reason that justifies censoring the first portion of the first media, and stores the first censoring start time and the first censoring stop time in association with data corresponding to the second input from the user in a cut profile for the first media. The client device sends the cut profile for the first media to a content management server in the CDN.” (see Abstract). That is, the client devices receives user inputs regarding which portions of the media the user wishes to censor from the media and stores the inputs in a “cut profile”. 
Figure 5A of Ren also illustrates the process for user-selected censoring of media stored in a content delivery network using a client device's media player. In particular, Ren discloses “Media player 105, at client device 165, may receive user start and stop cuts for one or more portions of the streaming media that the user wishes to censor from the media (block 530). During playback of media 600, user 110 may, as shown in FIG. 6, select 610 the "start cut" button to mark a censoring start time 620 along the media timeline of media 600. As playback continues, user 110 may, as also Media player 105, at client device 165, may receive a user entered justification for why each of the one or more portions of the media is to be censored (block 540) (see [0040]).
In other words, Ren teaches that the censored media is “created” at the client device, wherein a user provides inputs (i.e., start/stop cuts and justifications) based on the received media stream using an interface (see Fig. 6) of the media player at the client device. Moreover, Merriam-Webster’s dictionary defines “create” as “to make or produce (something)” (https://www.merriam-webster.com/dictionary/create). Giving the claims the broadest reasonable interpretation, the Examiner believes a user selecting portions of media content to censor at the client device to be a more than reasonable interpretation of creating a shared video at the user device. Therefore, the combination of Ren and Ott meet the claim limitation “using the basic video feed and the associated metadata at the user device to create the shared video.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 28, 29, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2014/0259046) in view of Ott (US 2007/0079321).
	Regarding claims 22, 29, and 36, Ren discloses a method (Paragraph 18 illustrates a system for permitting the individualized control and playback of media content) comprising:
	receiving a request to access a shared video at a user device of a user, the shared video reproduceable at the user device using a basic video feed and associated data (Paragraph 56 illustrates receiving a user selection of a media content and a media cut profile associated with the media content);
	validating that the user has permission to access the basic video feed by performing a first set of user authentication techniques with a first authentication service to authenticate the user (Paragraphs 2, 18, and 53 illustrate that a user may login to access, or be provided access to, an uncensored version of the media content based on the user designation as a parent);
	validating that the user has permission to access the associated data by performing a second set of user authentication techniques with a second authentication service to authenticate the user (Paragraphs 18, 53, 56, 64, and 66 illustrate that the user 
	responsive to validating that the user has permission to access both the basic video feed and the associated data, using the basic video feed and the associated data at the user device to create the shared video. (Paragraphs 57 and 58 illustrate that the content management server may process the media content and associated media cut profile to produce the censored/processed media content for subsequent streaming).
	Ren fails to disclose that the associated data comprises associated metadata.
	Ott discloses storing data in a metadata structure (Paragraphs 23 and 30 illustrate that the system may store metadata files, created in response to user inputs).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Ott to Ren to disclose that the associated data comprises associated metadata because it would have been a common method in the art to use metadata describing video data, especially for reducing the amount of data needed for storing and retrieving certain types of data.
	Regarding claims 28 and 35, Ren as modified by Ott disclose the method further comprising storing the basic video feed, the associated metadata, and/or the shared video at a local storage of the user device (Ren: Paragraph 41 illustrates storing the media cut profile at the user device) (Ott: Paragraphs 31, 41, and 42 illustrate storing the metadata on the user device).

Claims 23, 24, 30, 31, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2014/0259046), in view of Ott (US 2007/0079321), and in further view of Buxton (US 2003/0204856).
	Regarding claims 23, 30, and 37, Ren as modified by Ott fails to disclose the method further comprising: downloading or streaming the basic video feed at the user device from a video storage when the basic video feed is not available or not streaming at the user device.
	Buxton discloses the method further comprising: downloading or streaming the basic video feed at the user device from a video storage when the basic video feed is not available or not streaming at the user device (Paragraph 24 illustrates that when content is unavailable from the local storage units, the system may direct the back-up server to stream the data over the network to the user).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Buxton to Ren in view of Ott to disclose the method further comprising: downloading or streaming the basic video feed at the user device from a video storage when the basic video feed is not available or not streaming at the user device because it would have been common to stream a media content from an alternate content source location in the event that the requested media content is unavailable from the primary content source location.
	Regarding claims 24, 31, and 38, Ren as modified by Ott fails to disclose the method further comprising: downloading or streaming the associated metadata at the user device from a metadata storage when the associated metadata is not available or not streaming at the user device.

	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Buxton to Ren in view of Ott to disclose the method further comprising: downloading or streaming the associated metadata at the user device from a metadata storage when the associated metadata is not available or not streaming at the user device because it would have been common to stream a media content from an alternate content source location in the event that the requested media content is unavailable from the primary content source location.

Claims 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2014/0259046), in view of Ott (US 2007/0079321), and in further view of Pea et al. (US 2004/0125133).
	Regarding claims 25, 32, and 39, Ren as modified by Ott fails to disclose wherein the basic video feed comprises a panoramic video of a scene captured by a plurality of cameras, each camera capturing video from a different viewpoint.
	Pea discloses wherein the basic video feed comprises a panoramic video of a scene captured by a plurality of cameras, each camera capturing video from a different viewpoint (Paragraphs 6 and 34 illustrate providing panoramic imagery that includes imagery captured using a plurality of cameras).
.

Claims 26, 27, 33, 34, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2014/0259046), in view of Ott (US 2007/0079321), and in further view of Blumenfeld (US 7,683,937).
	Regarding claims 26, 33, and 40, Ren as modified by Ott fails to disclose wherein the associated metadata comprises a manipulated viewing perspective of the basic video feed.
	Blumenfeld discloses wherein the associated data comprises a manipulated viewing perspective of the basic video feed (Column 7, lines 66-67, column 8, lines 1-22, column 12, lines 40-67, and column 13, lines 1-6, illustrate that metadata may be used to describe the viewing perspectives and may include such attributes as time and location information, column 12, lines 40-67, and column 13, lines 1-6, illustrate that the user controls may generate metadata to provide the requisite views).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Blumenfeld to Ren in view of Ott to disclose wherein the associated data comprises a manipulated viewing perspective of the basic video feed because it would have been useful to provide some type of data describing the video 
	Regarding claims 27, 34, and 41, Ren as modified by Ott and Blumenfeld discloses wherein the manipulated viewing perspective comprises at least one or pan, tilt, zoom, and change in temporal viewing direction and/or speed of playback of the basic video feed (Blumenfeld: Column 7, lines 66-67, column 8, lines 1-22, column 12, lines 40-67, and column 13, lines 1-6, illustrate that metadata may be used to describe the viewing perspectives (i.e., associated with the camera(s) providing required view(s) based on user controls) and may include such attributes as time and location information, column 12, lines 40-67, and column 13, lines 1-6, illustrate that the user controls may generate metadata to provide the requisite views (i.e., associated with the camera(s) providing required view(s) based on user controls)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.